Citation Nr: 1440780	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12-04 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

This appeal arises from a December 2009 determination of the VA Regional Office (RO) in Manila, the Republic of the Philippines, wherein the RO determined that the appellant did not have any legal entitlement to VA death benefits, on the basis that her deceased husband had no recognized military service under VA law.  The appellant's husband died in January 1973.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The appellant is seeking entitlement to VA death benefits.  She contends that her deceased husband had valid military service as a member of the organized guerrilla forces with the U.S. Armed Forces in the Far East (USAFFE) during World War II. 

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or Original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  The United States Court of Appeals for Veterans Claims (Court) has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. Gober, 10 Vet. App. 340 (1997).

In support of her claim the appellant has submitted copies of: her husband's death certificate; a marriage contract; an application to the Philippine Veterans Claim Commission completed by the appellant's husband before his death; correspondence from the Office of the President of the Philippines; notice of an annual stockholders meeting from the Philippine Veterans Bank; correspondence from The Philippine National Red Cross; several affidavits from individuals who claimed personal knowledge of the decedent's military service; and Certification of the decedent's military service from the Armed Forces of the Philippines, Office of the Adjutant General.  While these documents confirm the decedent's status as a Filipino veteran, they otherwise fail to satisfy the requirements of 38 C.F.R. § 3.203(a) as they are not official documents from the appropriate United States service department. 

Moreover it does not appear that a request for service verification was sent to any service department.  Rather the record reflects that the RO submitted requests for verification of "veteran status" to the National Personnel Records Center (NPRC), which certified it had no record of the appellant's husband serving as a member of the Philippine Commonwealth Army, including recognized guerrillas, in the service of the United States Armed Forces.  See responses to VA Forms 21-3101, dated December 11, 2011, December 13, 2011, and July 25, 2012.  The Court has recently held that a request to the NPRC to verify a claimant's service does not satisfy the Secretary's duty under § 3.203.  See Tagupa v. McDonald, --- Vet.App. ----, 2014 WL 4199213 (Aug. 26, 2014).  

In light of the Court's holding in Tagupa, and given the certifications from the NPRC that the appellant's husband does not have qualifying service, the Board must remand the appeal and seek proper verification of the decedent's alleged military service from the appropriate service department.  

Finally, further review of the claims file shows that it is not entirely clear that the appellant received 38 U.S.C.A. § 5103(a)-compliant notice in connection with this claim.  In Palor v. Nicholson, 21 Vet. App. 325 (2007), the Court held that, in claims where it is necessary to first establish veteran status, proper VA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the claimant/appellant is responsible for providing, and what information VA will seek to obtain concerning that element.  On remand, this should be rectified.

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant about (1) the information and evidence not of record that is necessary to substantiate her claim, i.e., acceptable evidence of qualifying military service, as well as what evidence is considered inadequate for purposes of showing qualifying service; (2) the information and evidence that VA will seek to obtain on her behalf; (3) the information or evidence that she is expected to provide; and (4) request or tell her to provide any evidence in her possession that pertains to the claim.  A copy of this notification must be associated with the claims folder. 

2.  Send a request to the U.S. Department of the Army or other appropriate service department for verification of the decedent's alleged military service in the United States Armed Forces during World War II, II using all permutations of the decedent's name the appellant has provided, (i.e., "Alfredo Pamelar Campo," and "Alfredo Pamilar Campo"); his date of birth (October 18, 1925); all potential service dates or a general date range (October 1942 through April 1945); and unit of assignment service (I Btry 3rd Bn 72nd FA Div, 7th Military District, Negros Recognized Guerrillas).  In connection with this request, provide the service department copies of all relevant records in the claims file.  The response from the service department must be associated with the claims file.

3.  Ensure that the development sought is completed in full.  Then readjudicate this claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

